Citation Nr: 1809531	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-19 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A Board hearing was held in October 2016.  A transcript is of record.


FINDINGS OF FACTS

1.  The Veteran's bilateral hearing loss had onset in service.

2.  The Veteran's tinnitus had onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C. 
§ 1110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for certain listed chronic diseases may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

While hearing loss is not a disease listed under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  

Additionally, any disability which is proximately due to, or results from, another disease or injury for which service connection has already been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

A.  Bilateral Hearing Loss

In the instant case, there is no question that the Veteran has hearing loss for VA purposes.  See May 2012 VA Examination Report; 38 C.F.R. § 3.385 (2017).

The Veteran has also credibly testified that he sustained acoustic trauma when he was exposed to mortar and rifle fire without hearing protection while in service in Vietnam.  He further contends that his hearing difficulty had its onset in service and has continued to the present.  

The Veteran's former spouse also submitted a statement noting that she met the Veteran within his initial post-service year and that she noticed he had difficulty hearing at that time.  She further noted that the Veteran's hearing loss has been an issue as long as she has known the Veteran.  

The Board finds the statements of the Veteran and his former spouse which indicate continuity of hearing loss symptoms from service to the present to be highly credible.  Moreover, the Veteran submitted audiograms from the 1980s and 1990s confirming that he had hearing loss throughout those decades.

The only evidence against the claim is the opinion of the May 2012 VA examiner.  The examiner found that the Veteran's hearing loss was less likely than not related to service.  The May 2012 examiner's findings are entitled to little probative value for at least three reasons.  First, the examiner's opinion was based largely on entrance and exit exams that were within normal limits.  This alone, however, is not fatal to the claim.  See 38 C.F.R. § 3.303(d); Hensley v. Brown, 5 Vet. App. 155 (1993).  Second, the examiner failed to take into consideration the credible statements from both the Veteran and his former spouse that place the onset of hearing loss in service or within the initial post service year at the latest.  Finally, the examiner found that there was "no evidence to support acoustic trauma . . . during active duty."  This statement is patently false, as the Veteran's service records reflect that he served as an Infantry Fire Crewman in Vietnam and earned the Combat Infantryman Badge.  As such, the Veteran was undoubtedly exposed to noise from rifle and mortar fire as he contends.

In short, the most probative evidence of record indicates that the Veteran's hearing loss began in service and has continued to the present.  Service connection is therefore warranted.  See 38 C.F.R. § 3.303(b) (2017).

B. Tinnitus

The Veteran has also reported tinnitus of longstanding duration.  The May 2012 VA examiner found that the Veteran's tinnitus is at least as likely as not a symptom associated with hearing loss.  Since the Board has granted service connection for bilateral hearing loss herein, service connection for tinnitus is warranted on a secondary basis.  




(CONTINUED ON NEXT PAGE)






ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


